Exhibit 10.3

 

HAEMONETICS CORPORATION

2005 LONG-TERM INCENTIVE  COMPENSATION PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

WITH

 

--------------------------------------------------------------------------------

 

CEO

 

1

--------------------------------------------------------------------------------


 

HAEMONETICS CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER 2005 LONG-TERM INCENTIVE COMPENSATION PLAN

 

AGREEMENT entered into this                                  day of
                            , 200   by and between Haemonetics Corporation, a
Massachusetts corporation with a principal place of business in Braintree,
Massachusetts, (the “Company”), and the undersigned employee of the Company (or
one of its subsidiaries) (the Company and its subsidiaries herein together
referred to as the “Company”) (the “Employee”).

 

1.     The Company desires to grant the Employee a non-qualified stock option
under the Company’s 2005 Long-Term Incentive Compensation Plan (the “Plan”) to
acquire shares of the Company’s common stock, $ .01 par value per share (the
“Common Stock”).

 

2.     Article 6 of the Plan provides that each option is to be evidenced by an
award agreement, setting forth the terms and conditions of the option.

 

ACCORDINGLY, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Employee hereby agree as
follows:

 

1.     Grant of Option.           The Company hereby irrevocably grants to the
Employee a non-qualified stock option (the “Option”) to purchase all or any part
of an aggregate of                  shares of Common Stock (the “Shares”) on the
terms and conditions hereinafter set forth.  This Option shall not be treated as
an incentive stock option under Section 422A of the Internal Revenue Code of
1986, as amended (the “Code”).

 

2.     Purchase Price.             The purchase price (“Purchase Price”) for the
Shares covered by the Option shall be $               per Share.

 

3.     Time of Exercise of Option; Exercisability.

 

(a)   The Option shall not be exercisable prior to
                                  .  Thereafter, the Option shall be exercisable
as follows:

 

On or After

 

Percentage of
Shares Becoming
Available for
Exercise

 

Cumulative
Percentage
Available

 

 

 

 

 

 

 

 

 

25

%

25

%

 

 

 

 

 

 

 

 

25

%

50

%

 

 

 

 

 

 

 

 

25

%

75

%

 

 

 

 

 

 

 

 

25

%

100

%

 

2

--------------------------------------------------------------------------------


 

(b)           This Option shall be exercisable to the full amount of the shares
covered hereby in the event of (i) any sale or conveyance to another entity of
all or substantially all of the property and assets of the Company or
(ii) Change of Control occurs before this Option has been exercised in full. 
For purposes hereof a “Change in Control” shall be deemed to have occurred if
any person, or any two or more persons acting as a group, and all affiliates of
such person or persons, who prior to such time owned less than thirty-five
percent (35%) of the then outstanding Common Stock of the Company, shall acquire
such additional shares of the Company’s Common Stock in one or more
transactions, or series of transactions, such that following such transaction or
transactions, such person or group and affiliates beneficially own thirty-five
percent (35%) or more of the Company’s Common Stock outstanding.

 

4.     Term of Options; Exercisability.

 

(a)   Term.

 

(1)   Each Option shall expire not more than seven (7) years from the date of
the granting thereof, but shall be subject to earlier termination as herein
provided.

 

(2)   Except as otherwise provided in this Section 4 if the Employee ceases to
be an employee of the Company, the Option granted to the Employee hereunder
shall stop vesting on the last date of employment and shall terminate three
months after the date such Employee ceases to be an employee of the Company,
voluntarily or involuntarily, or on the date on which the Option expires by its
terms, whichever occurs first.

 

(3)   If such termination of employment is because the Employee has become
permanently disabled (within the meaning of Section 22(e)(3) of the Code), such
Option shall continue to vest, and shall be exercisable until expiration by its
terms.

 

(4)   If such termination of employment is because the Employee has retired from
the Company in good standing then such Option shall stop vesting on the last
date of employment but may be exercised by the Employee (or her/his permitted
transferee) at any time on or prior to the earlier of the expiration date of the
Option or the expiration of two (2) years after the date of the Employee’s
termination due to retirement. For purposes of this Option Agreement, retirement
shall mean that the Employee shall have reached age fifty two.

 

(5)           In the event of the death of the Employee while in the employ of
the Company, any unvested options shall immediately become fully vested, and the
Option shall be exercisable until expiration by its terms.

 

(b)   Exercisability.

 

If the Employee ceases to be an employee of the Company, vesting of options
shall stop and the Option granted to the Employee hereunder shall be exercisable
only to the extent that the right to purchase Shares under such Option has
accrued and is in effect on the date such Employee ceases to be an employee of
the Company, except as otherwise provided in this Section 4.

 

3

--------------------------------------------------------------------------------


 

5.     Manner of Exercise of Option.

 

(a)   To the extent that the right to exercise the Option has accrued and is in
effect, the Option may be exercised in full or in part by giving written,
electronic, or telephonic notice to the Company stating the number of Shares
exercised and accompanied by payment in full for such Shares.  Payment may be
either wholly in cash or, with the consent of the Compensation Committee, in
whole or in part in Shares of the common stock of the Company already owned by
the person exercising the Option, valued at fair market value, provided that the
shares must have been held by the Participant for at least six (6) months prior
to their delivery to satisfy the Option price.  Upon such exercise, delivery of
a certificate for paid-up, non-assessable Shares shall be made, as promptly as
practicable, at the principal office of the Company to the person exercising the
Option.

 

(b)   The Company shall at all times during the term of the Option reserve and
keep available such number of Shares of its common stock as will be sufficient
to satisfy the requirements of the Option.  The Employee shall not have any of
the rights of a stockholder of the Company in respect of the Shares until one or
more certificates for such Shares shall be delivered to him or her upon the due
exercise of the Option.

 

6.     Non-Transferability.    The right of the Employee to exercise the Option
shall not be assignable or transferable by the Employee otherwise than by will
or the laws of descent and distribution, or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act, or the rules thereunder, and the Option may be exercised
during the lifetime of the Employee only by him or her.  The Option shall be
null and void and without effect upon any attempted assignment or transfer,
except as hereinabove provided, including without limitation any purported
assignment, whether voluntary or by operation of law, pledge, hypothecation or
other disposition contrary to the provisions hereof, or levy of execution,
attachment, trustee process or similar process, whether legal or equitable, upon
the Option.

 

7.     Representation Letter and Investment Legend.

 

(a)   In the event that for any reason the Shares to be issued upon exercise of
the Option shall not be effectively registered under the Securities Act of 1933
(the “1933 Act”), upon any date on which the Option is exercised in whole or in
part, the person exercising the Option shall give a written representation to
the Company in a form satisfactory to the Company and the Company shall place an
“investment legend,” so-called upon any certificate for the Shares issued by
reason of such exercise.

 

(b)   The Company shall be under no obligation to qualify Shares or to cause a
registration statement or a post-effective amendment to any registration
statement to be prepared for the purposes of covering the issue of Shares.

 

8.     Adjustments on Changes in Capitalization. Adjustments on Changes in
Capitalization and the like shall be made in accordance with Article 4 of the
Plan, as in effect on the date of this Agreement.

 

4

--------------------------------------------------------------------------------


 

9.     No Special Employment Rights.  Nothing contained in the Plan or this
Agreement shall be construed or deemed by any person under any circumstances to
bind the Company to continue the employment of the Employee for the period
within which this Option may be exercised.  However, during the period of the
Employee’s employment, the Employee shall render diligently and faithfully the
services which are assigned to the Employee from time to time by the Board of
Directors or by the executive officers of the Company and shall at no time take
any action which directly or indirectly would be inconsistent with the best
interests of the Company.

 

10.   Rights as a Shareholder.  The Employee shall have no rights as a
shareholder with respect to any Shares which may be purchased by exercise of
this Option unless and until a certificate or certificates representing such
Shares are duly issued and delivered to the Employee.  Except as otherwise
expressly provided in the Plan, no adjustment shall be made for dividends or
other rights for which the record date is prior to the date such stock
certificate is issued.

 

11.   Withholding Taxes.     Whenever Shares are to be issued upon exercise of
this Option, the Company shall require the Employee to remit to the Company an
amount sufficient to satisfy all Federal, state and local withholding tax
requirements, domestic or foreign, prior to the delivery of any certificate or
certificates for such Shares.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
corporate seal to be hereto affixed by its officer thereunto duly authorized,
and the Employee has hereunto set his or her hand and seal, all as of the day
and year first above written.

 

 

HAEMONETICS CORPORATION

 

 

 

By:

 

 

 

 

Title: President

 

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Social Security

 

No:

 

 

 

5

--------------------------------------------------------------------------------